NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
                ARIZONA COURT OF APPEALS
                                  DIVISION ONE


           SEDONA-OAK CREEK AIRPORT AUTHORITY INC,
                  Plaintiff/Appellant/Cross-Appellee,

                                         v.

 DAKOTA TERRITORY TOURS ACC, Defendant/Appellee/Cross-Appellant.

                              No. 1 CA-CV 20-0330
                                FILED 6-3-2021


            Appeal from the Superior Court in Yavapai County
                         No. V1300CV201780272
                The Honorable Krista M. Carman, Judge

   AFFIRMED IN PART, REVERSED IN PART, AND REMANDED


                                    COUNSEL

Gordon Rees Scully Mansukhani, Phoenix, AZ
By David O’Daniel
Co-Counsel for Plaintiff/Appellant/Cross-Appellee

Henze Cook Murphy PLLC, Phoenix, AZ
By Kiersten Murphy
Co-Counsel for Plaintiff/Appellant/Cross-Appellee

Buchalter PC, Irvine, CA
By Barbara E. Lichman, Paul J. Fraidenburgh, Daniel S. Shimell (argued)
Co-Counsel for Plaintiff/Appellant/Cross-Appellee
Ahwatukee Legal Office PC
By David L. Abney (argued)
Co-Counsel for Defendant/Appellee/Cross-Appellant


                      MEMORANDUM DECISION

Presiding Judge Paul J. McMurdie delivered the Court’s decision, in which
Judge Cynthia J. Bailey and Judge Lawrence F. Winthrop joined.


M c M U R D I E, Judge:

¶1            Plaintiff Sedona-Oak Creek Airport Authority, Inc.
(“SOCAA”) appeals from the superior court’s summary judgment in favor
of Defendant Dakota Territory Tours, ACC (“Dakota”). Dakota
cross-appeals, asserting the court erred by applying a three-year statute of
limitation to its restitution recovery. We affirm in part and reverse and
remand for further proceedings consistent with this decision for the
following reasons.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Dakota, an aerial tour company, leased space at the
Sedona-Oak Creek Airport from SOCAA in various lease agreements
tracing back to 2002. Over the years, the parties have had multiple disputes.
One of these disputes resulted in Dakota filing a civil action against SOCAA
in 2014. Sedona-Oak Creek Airport Auth. Inc. v. Dakota Territory Tours ACC,
No. 1 CA-CV 20-0158, 2021 WL 97217, at *1, ¶ 3 (Ariz. App. Jan. 12, 2021)
(mem. decision). The parties reached a settlement agreement in April 2017,
before the lease expired. Id. The agreement provided Dakota would
continue to lease the property on a month-to-month basis pending
SOCAA’s selection of a tenant through a request-for-proposal (“RFP”)
process. Id. Dakota and one other entity submitted proposals. Id. at ¶ 4.
SOCAA selected the other entity and notified Dakota that it had thirty days
to vacate the premises. Id. Dakota refused to leave and sought a restraining
order to preclude SOCAA from evicting Dakota, arguing SOCAA had
breached the settlement agreement in the RFP process. Id. at ¶ 5. After the
superior court ruled against Dakota on the restraining order, SOCAA
brought a forcible entry and detainer action to evict Dakota. Id. at ¶¶ 8–9.
The court found that Dakota had wrongfully retained possession. Id. at
¶¶ 8-10.




                                     2
                           SOCAA v. DTT ACC
                           Decision of the Court

¶3             Before obtaining the eviction order, SOCAA filed this
breach-of-contract action in October 2017, claiming Dakota owed money
under the expired leases. In the breach-of-contract action, SOCAA sought
damages for Dakota’s failure to pay the total amount due under the terms
of the various leases. The most recent lease provided a fixed monthly rent
of $2390 and a commercial activity fee (“CAF”) of 2.5% of Dakota’s gross
receipts. SOCAA alleged Dakota had underpaid the CAF by approximately
$390,000 between 2004 and 2017. In its answer, Dakota admitted, “leases
and accompanying licenses have had provisions for monthly rent based in
part on 2.5% of gross receipts.” Dakota argued, however, the CAF was
illegal per the federal Anti-Head Tax Act, 49 U.S.C. § 40116 (“AHTA”).
Dakota also counterclaimed, alleging unjust enrichment and seeking
restitution for the approximately $450,000 it had paid in CAF throughout
its leases with SOCAA.

¶4             Dakota moved for summary judgment on its unjust
enrichment counterclaim and provided a short supporting separate
statement of facts per Arizona Rule of Civil Procedure (“Rule”) 56(c)(3)(A).
SOCAA adopted Dakota’s statement of facts and cross-moved for summary
judgment. SOCAA asserted the CAF was “unquestionably a charge
imposed upon Dakota for using the facilities operated by SOCAA” and
therefore fell within an exception to AHTA that allows for the collection of
service charges from aircraft operators for their use of airport facilities.
Determining that the CAF was not a service charge as contemplated by
AHTA, the court ruled in favor of Dakota and against SOCAA on all claims
by both parties.

¶5           Both parties agreed that Dakota’s claim, if cognizable, was
subject to the three-year statute of limitation under A.R.S. § 12-543.
Therefore, the superior court determined that Dakota paid approximately
$127,000 in CAF within the relevant period and ordered SOCAA to refund
the CAF payments in that amount.

¶6            SOCAA moved for reconsideration, arguing: (1) the court
lacked subject matter jurisdiction, (2) there is no private right of action
under AHTA; (3) Dakota did not exhaust its administrative remedies,
(4) Dakota is estopped from disputing the CAF, and (5) the court erred in
interpreting the law. After the briefing, the superior court denied the
motion and entered judgment in favor of Dakota and against SOCAA in the
amount of $127,092 and awarded attorney’s fees of approximately $78,000.

¶7           SOCAA moved for a new trial under Rule 59, arguing there
were several genuine disputes of material fact. It further claimed the court


                                     3
                            SOCAA v. DTT ACC
                            Decision of the Court

had not previously had the opportunity to consider SOCAA’s contested
factual issues because Dakota’s motion for summary judgment was based
on stipulated facts not authorized by its Board, and the court should grant
a new trial because the judgment was based on Dakota’s
mischaracterization of the CAF. SOCAA simultaneously filed a Rule 60(a)
motion to correct possible technical errors in the judgment.

¶8            SOCAA also filed a second Rule 59 motion and a second Rule
60(a) motion. The court denied the motions based partly on the fact that
SOCAA had previously stipulated to the factual basis. The court noted that
SOCAA’s counsel acted within the scope of her legal authority by making
the stipulation and observed that SOCAA’s cross-motion relied on those
same facts.

¶9            SOCAA moved for a new trial under Rule 59 for the third
time. The court denied the motion. Following entry of a final judgment,
SOCAA appealed and Dakota cross-appealed. We have jurisdiction under
A.R.S. § 12-2101(A)(1).

                                DISCUSSION

¶10            Summary judgment is proper when “there is no genuine
dispute as to any material fact and the moving party is entitled to judgment
as a matter of law.” Ariz. R. Civ. P. 56(a). “We review a trial court’s grant of
summary judgment de novo and independently determine whether [the]
court’s legal conclusions were correct.” Goldman v. Sahl, 248 Ariz. 512, 519,
¶ 16 (App. 2020) (quoting Ledvina v. Cerasani, 213 Ariz. 569, 570, ¶ 3 (App.
2006)); Sign Here Petitions LLC v. Chavez, 243 Ariz. 99, 104, ¶ 13 (App. 2017).
“We view the facts in the light most favorable to the party against whom
summary judgment was granted.” In re Est. of Gardner, 230 Ariz. 329, 331,
¶ 7 (App. 2012). We review de novo the validity and enforceability of
contracts and the construction and applicability of statutes. Buckholtz v.
Buckholtz, 246 Ariz. 126, 129, ¶ 10 (App. 2019) (contracts); Stein v. Sonus
USA, Inc., 214 Ariz. 200, 201, ¶ 3 (App. 2007) (statutes).

A.     Contract Provisions Are Unenforceable if They Violate Legislation
       or Other Identifiable Public Policy.

¶11           “The ability to enforce a lease or contract is a right or privilege
under Arizona law, subject only to reasonable regulation by the
government when a public interest is involved.” Green Cross Med., Inc. v.
Gally, 242 Ariz. 293, 296, ¶ 10 (App. 2017); Schrey v. Allison Steel Mfg. Co., 75
Ariz. 282, 286–87 (1953). “Parties have the legal right to make whatever
contracts they desire, subject to liability for their breach except when ‘the


                                       4
                             SOCAA v. DTT ACC
                             Decision of the Court

acts to be performed under the contract are themselves illegal or contrary
to public policy, or if the legislature has clearly demonstrated its intent to
prohibit maintenance of a cause of action, then recovery should be denied.’”
Green Cross, 242 Ariz. at 296, ¶ 10 (quoting E & S Insulation Co. of Ariz. v. E.L.
Jones Const. Co., 121 Ariz. 468, 470 (App. 1979)).

¶12             Generally, an agreement is unenforceable for public policy
reasons if the legislature has determined that such agreements are
“illegal,”1 e.g., prohibited. See 1800 Ocotillo, LLC v. WLB Grp., Inc., 219 Ariz.
200, 202, ¶ 7 (2008) (“Contract provisions are unenforceable if they violate
legislation or other identifiable public policy.”); White v. Mattox, 127 Ariz.
181, 184 (1980) (“Recovery will be denied if the acts to be performed under
the contract are themselves illegal or contrary to public policy.”); Landi v.
Arkules, 172 Ariz. 126, 133, (App. 1992) (“An agreement is unenforceable if
the acts to be performed would be illegal or violate public policy.”);
Mountain States Bolt, Nut & Screw Co. v. Best–Way Transp., 116 Ariz. 123, 124
(App. 1977) (“[I]f the acts to be performed under the contract are themselves
illegal or contrary to public policy, or if the legislature has clearly
demonstrated its intent to prohibit maintenance of a cause of action, then
recovery should be denied.”); see also Restatement (Second) of Contracts
§ 178 cmt. a (“Occasionally, on grounds of public policy, legislation
provides that specified kinds of promises or other terms are
unenforceable . . . . Assuming that [such legislation is valid], the court is
bound to carry out the legislative mandate with respect to the enforceability
of the term.”).

¶13           “[A]bsent legislation specifying that a contractual term is
unenforceable, courts should rely on public policy to displace the private
ordering of relationships only when the term is contrary to an otherwise
identifiable public policy that clearly outweighs any interests in the term’s
enforcement.” 1800 Ocotillo, 219 Ariz. at 202, ¶ 8; accord Restatement § 179
cmt. b (“The declaration of public policy has now become largely the

1      The terms “contrary to public policy” and “illegal” often are used
interchangeably in published opinions. There is, however, a distinction
between the two. The term “illegal” should be limited to contracts the very
making of which is prohibited—contracts for murder, for example.
Conversely, “contrary to public policy” is used to refer to contracts that are
not per se contrary to public policy, but the execution of which may be—
such as an imperfect fee-splitting agreement. See Daynard v. Ness, Motley,
Loadholt, Richardson & Poole, P.A., 188 F. Supp. 2d 115, 124, n.6 (D. Mass.
2002).



                                        5
                             SOCAA v. DTT ACC
                             Decision of the Court

province of legislators rather than judges. This is in part because legislators
are supported by facilities for factual investigations and can be more
responsive to the general public.”). “In determining whether a provision is
unenforceable, courts balance the interest in enforcing the provision against
the public policy interest that opposes enforcement.” 1800 Ocotillo, 219 Ariz.
at 202, ¶ 7; accord Cohen v. Lovitt & Touche, Inc., 233 Ariz. 45, 49, ¶¶ 12–13
(App. 2013) (balancing the interest in enforcing a provision against the
asserted public policy); Restatement § 178 (setting forth factors to be
balanced). Generally, a party has no claim in restitution for performance
that he has rendered under or in return for an unenforceable promise on
the grounds of public policy unless denial of restitution would cause
disproportionate forfeiture. Restatement § 197.

¶14           The parties do not dispute that there was a lease governing
their relationship. Dakota did not defend the breach-of-contract action by
claiming that it paid the monies SOCAA claimed were due and owing
under the lease. Instead, Dakota claimed that the CAF was illegal, thereby
rendering the lease term imposing it unenforceable. As a result, Dakota
further claimed that restitution was required.

B.     The CAF Is Prohibited by AHTA.

¶15         AHTA is part of the Federal Aviation Act, 49 U.S.C. § 40101 et
seq. AHTA provides that:

       (b) [A] State, a political subdivision of a State, and any person
       that has purchased or leased an airport under section 47134 of
       this title may not levy or collect a tax, fee, head charge, or other
       charge on…

              (1) an individual traveling in air commerce;

              (2) the transportation of an individual traveling in air
              commerce;

              (3) the sale of air transportation; or

              (4) the gross receipts from that air commerce or
              transportation.
                              *     *    *
       (e) “[A] state or political subdivision of a State may levy or
       collect . . .



                                        6
                            SOCAA v. DTT ACC
                            Decision of the Court

              (1) taxes (except those taxes enumerated in subsection
              (b) of this section), including property taxes, net
              income taxes, franchise taxes, and sales or use taxes on
              the sale of goods or services; and

              (2) reasonable rental charges, landing fees, and other
              service charges from aircraft operators for using
              airport facilities of an airport owned or operated by
              that State or subdivision.

49 U.S.C. § 40116(b)(4), (e)(2) (emphasis added).

¶16            Section 40116(e)(2) modifies U.S.C. § 40116(b)(4) and permits
an entity leasing airport property to collect a fee on a tenant’s gross receipts
if the charge represents a reasonable rental charge. Nw. Airlines, Inc. v. Cty.
of Kent, Mich., 510 U.S. 355, 365–66 (1994). In Northwest Airlines, the Supreme
Court explained that U.S.C. § 40116(e)(2) does not stand alone:

       That subsection’s prohibition is immediately modified by
       [§ 40116(e)(2)]’s permission. [Sections 40116(b)(4) and (e)(2)]
       together instruct that airport user fees are permissible only if,
       and to the extent that, they fall within [§ 40116(e)(2)]’s saving
       clause, which removes from [§ 40116(b)(4)]’s ban “reasonable
       rental charges, landing fees, and other service charges from
       aircraft operators for the use of airport facilities.”

Id.

¶17            The parties agree that SOCAA is a political subdivision under
AHTA and that AHTA applies to SOCAA’s operation of the Sedona-Oak
Creek Airport. The CAF is defined as 2.5% of Dakota’s gross receipts and is
prohibited by § 40116(e)(2) if it is not subject to an exception. SOCAA
reiterates the argument made for the first time in its motion for a new trial
and claims that the CAF is part of a flexible rental structure adopted to
account for slow volume seasons within the lease year. Therefore, SOCAA
argues, it falls within the statutory “reasonable rent” exception of U.S.C.
§ 40116(e)(2). Dakota contends that the CAF in the lease was not a
reasonable rental charge under AHTA.

¶18            Dakota submitted a short separate statement of nine facts to
support its motion for summary judgment. Those facts described the
parties, their roles, and their lease history. The essential statements are
items 7 and 8, which read:



                                       7
                            SOCAA v. DTT ACC
                            Decision of the Court

       7. Under the Lease, Dakota pays a fixed rent amount of
       $2,390.00/month.

       8. The Lease also requires Dakota to pay an “additional fee”
       of 2.5% of Dakota’s monthly gross receipts (“Commercial
       Activity Fee”).

¶19           In the proceedings below, SOCAA adopted these facts as its
own for its motion for summary judgment and argued that the CAF was an
“airport use fee” and was therefore exempt from U.S.C. § 40116(b)(4)’s
prohibition because it was a “service charge[] from aircraft operators for
using airport facilities.” On appeal, SOCAA argues that its prior counsel’s
adoption of Dakota’s facts was unauthorized and done without its
knowledge.

¶20           The superior court stated, in considering whether SOCAA’s
counsel had the authority to stipulate to Dakota’s separate statement of
facts, that SOCAA was bound by the decisions made within the scope of its
lawyer’s day-to-day tactical authority. “Although there are basic rights that
the attorney cannot waive without the fully informed and publicly
acknowledged consent of the client, the lawyer has—and must have—full
authority to manage the conduct of the trial.” Taylor v. Illinois, 484 U.S. 400,
417–18 (1988); see also New York v. Hill, 528 U.S. 110, 115 (2000) (client bound
by counsel’s decision regarding what arguments to pursue). We agree with
the superior court that SOCAA’s counsel’s strategic decision to argue the
CAF was an airport-use fee rather than a part of Dakota’s monthly rent did
not waive a fundamental right that only SOCAA’s Board could relinquish.

¶21            Because SOCAA’s CAF is rent argument was first made in its
motion for a new trial after the superior court ruled in favor of Dakota on
the cross-motions for summary judgment, it is waived. Zuluaga ex rel.
Zuluaga v. Bashas’, Inc., 242 Ariz. 205, 211, n.6 (App. 2017). (“[W]e generally
will not consider an argument raised for the first time in a motion for a new
trial.”); Bobrow v. Bobrow, 241 Ariz. 592, 598, ¶ 29 (App. 2017) (Wife
precluded from raising a new claim in her new trial motion.); Helena Chem.
Co. v. Coury Bros. Ranches, Inc., 126 Ariz. 448, 451 (App. 1980) (parties may
not sit by and allow error to be committed without asking the trial court to
correct the error at the time, and upon receiving an unfavorable judgment,
ask for a new trial on that ground); see also S. Ariz. Freight Lines, Ltd. v.
Jackson, 48 Ariz. 509, 518 (1936)




                                       8
                             SOCAA v. DTT ACC
                             Decision of the Court

C.     The Superior Court Did Not Err by Refusing to Enforce the CAF
       Lease Provision.

¶22            Having determined that the CAF violated federal law, we
turn to whether an Arizona court can nonetheless enforce it if it was a
bargained-for term of a contract. Although Arizona law permits
enforcement of a contract term that violates public policy under certain
circumstances, e.g., Princess Plaza Partners v. State, 187 Ariz. 214, 222-23
(App. 1995), we cannot enforce a contract term that is directly prohibited by
federal law because enforcement would violate the preemption doctrine of
the Supremacy Clause. Freightliner Corp. v. Myrick, 514 U.S. 280, 287 (1995)
(state action is preempted when it “stands as an obstacle to the
accomplishment and execution of the full purposes and objectives of
Congress”); see also Aloha Airlines, Inc. v. Dir. of Tax’n of Haw., 464 U.S. 7, 12
(1983) (“When a federal statute unambiguously forbids the States to impose
a particular kind of tax on an industry affecting interstate commerce, courts
need not look beyond the plain language of the federal statute to determine
whether a state statute that imposes such a tax is preempted.”).

¶23           In addition, the public policy of AHTA also supports our
decision not to enforce a contract term that directly violates the statute.
“Congress intended AHTA to ensure that local ‘head’ taxes ‘will not be
permitted to inhibit the flow of interstate commerce.’ Nw. Airlines, Inc. v.
Cty. of Kent, Mich., 510 U.S. 355, 363 (1994) (quoting S.Rep. No. 93-12, p. 4
(1973)). Public policy weighs against enforcing the CAF as it is directly
prohibited by U.S.C. § 40116, and enforcement would interfere with
Congress’s intent to prevent double taxation on air travelers. Restatement
(Second) of Contracts § 178 (In weighing a public policy against
enforcement, the factors to consider include “the likelihood that a refusal to
enforce the term will further that policy.”)

¶24           The superior court did not err by entering summary judgment
in favor of Dakota on SOCAA’s breach of contract claim given that the CAF
as presented is forbidden under the federal statute.

D.     Dakota Did Not Establish that SOCAA Had Been Unjustly
       Enriched.

¶25          To support its claim for unjust enrichment, Dakota alleged
only that SOCAA’s collection of the CAF was illegal and contrary to public
policy. Likewise, the superior court considered only whether the CAF
violated U.S.C. § 40116 in determining whether SOCAA was liable for
unjust enrichment. An unjust enrichment claim requires proof of “(1) an



                                        9
                             SOCAA v. DTT ACC
                             Decision of the Court

enrichment, (2) an impoverishment, (3) a connection between the
enrichment and impoverishment, (4) the absence of justification for the
enrichment and impoverishment, and (5) the absence of a remedy provided
by law.” Perdue v. La Rue, 250 Ariz. 34, 42, ¶ 31 (App. 2020). However,
“[t]here is no unjust enrichment if the claimant receives the counter
performance specified by the parties’ unenforceable agreement.”
Restatement (Third) of Restitution and Unjust Enrichment § 32(2) (2011);
Restatement (Second) of Contracts § 197.

¶26            Even when a contract term is prohibited by statute, a plaintiff
has not been impoverished by her performance if the plaintiff has received
the benefit of her bargain. Van Zanen v. Qwest Wireless, L.L.C., 522 F.3d 1127,
1131 (10th Cir. 2008) (describing the majority view that “where the
defendant’s obligation has already been performed, it is the allowance of
the claim in restitution (rather than its refusal) that will result in forfeiture,
penalizing the defendant rather than the claimant.” (quoting Restatement
(Third) Restitution § 32 cmt. f (Tentative Draft No. 3, 2004))). To succeed on
a claim of unjust enrichment, Dakota would have to establish that it did not
benefit from its bargain with SOCAA. Neither Dakota’s counterclaim nor
its separate statement of facts asserted facts to show that Dakota did not
receive the benefit of its bargain with SOCAA—it leased and occupied the
premises for over a decade under the terms of multiple lease agreements.

¶27           In substance, Dakota’s filings alleged that (1) the lease
between Dakota and SOCAA allowed Dakota to occupy space and operate
its helicopter and fixed-wing tour business out of the Sedona-Oak Creek
Airport, (2) under the lease, Dakota paid $2,390 per month in fixed rent, and
2.5% of its gross receipts as a commercial activity fee, and (3) the
commercial activity fee violated AHTA. Dakota did not assert that the CAF
payments to SOCAA were made for any reason other than bargained-for
consideration in exchange for the benefits it received under the lease.
Dakota, therefore, failed to state a claim for unjust enrichment. As a result,
there was no genuine dispute of material fact, and SOCAA was entitled to
judgment as a matter of law. Gorney v. Meaney, 214 Ariz. 226, 232, ¶¶ 17–20
(App. 2007) (summary judgment appropriate when a plaintiff fails to
establish a prima facie case).

¶28         The superior court erred by failing to enter summary
judgment in favor of SOCAA on Dakota’s unjust enrichment claim. We
remand the case with instructions to enter summary judgment for SOCAA




                                       10
                            SOCAA v. DTT ACC
                            Decision of the Court

on Dakota’s claim.2 We also vacate the superior court’s judgment awarding
attorney’s fees and costs to Dakota. On remand, the court may reconsider
the award of fees, if any, to either party consistent with this decision.

             ATTORNEY’S FEES AND COSTS ON APPEAL

¶29           Both parties request an award of attorney’s fees. When a party
requests attorney’s fees on appeal, it “must state the statutory or contractual
basis for the award.” Roubous v. Miller, 214 Ariz. 416, 420 ¶ 21 (2007). We
decline to award fees to SOCAA because it failed to state the statutory or
contractual basis for its request.

¶30           Dakota cites A.R.S. § 12-341.01 and the lease term as the basis
for its request. An award of attorney’s fees under A.R.S. § 12-341.01 is
discretionary. Munger Chadwick, P.L.C. v. Farwest Dev. & Const. of the Sw.,
LLC, 235 Ariz. 125, 128, ¶ 14 (App. 2014). An award to the prevailing party
is mandatory under the lease, which provides:

       If any action or proceeding is brought by either party to
       enforce the provisions hereof, the prevailing party shall be
       entitled to recover all reasonable costs and attorney fees
       incurred in such action or proceeding, including those on
       appeal, in such amounts as the court may determine without
       a jury.

¶31           We cannot deny a fee award required by the terms of the
parties’ contract, but we have the discretion to determine the prevailing
party. Berry v. 352 E. Virginia, L.L.C., 228 Ariz. 9, 13, ¶ 21 (App. 2011) (court
asked to award fees has sole discretion to determine prevailing party).
Dakota is in a worse position following the appeal. This decision affirms
one judgment in its favor but vacates the other. At our discretion, we find
that Dakota is not the prevailing party and, therefore, deny its request for
appellate attorney’s fees or costs.

¶32           As the prevailing party, SOCAA is entitled to its costs on
appeal.


2      Because we vacate the superior court’s judgment on Dakota’s unjust
enrichment claim, we need not address SOCAA’s argument that the
superior court erred by finding it had waived its right to assert estoppel as
an affirmative defense or Dakota’s argument that the superior court
improperly limited its recovery based on a three-year statute of limitation.



                                       11
                         SOCAA v. DTT ACC
                         Decision of the Court

                            CONCLUSION

¶33          For the above-stated reasons, we affirm the court’s summary
judgment for Dakota on SOCAA’s breach-of-contract claim and reverse and
remand the court’s summary judgment on Dakota’s unjust enrichment
claim with instructions to enter judgment in SOCAA’s favor.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                     12